Citation Nr: 9924423	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-46 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
At that time, the RO addressed three issues:  
(1)  entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD); (2) entitlement to service 
connection for a skin condition; and (3) entitlement to 
individual unemployability due to service-connected 
disabilities.  The veteran was notified of this determination 
in July 1996.  In his July 1996 notice of disagreement, the 
veteran specifically made reference to only the evaluation of 
his PTSD and service connection for a skin disorder.  In 
neither his July 1996 notice of disagreement nor his October 
1996 substantive appeal did the veteran make reference to the 
issue of entitlement to a total rating based on individual 
unemployability due to his service-connected disability.  
Accordingly, this issue is not before the Board at this time.  
38 U.S.C.A. § 7105(a) (West 1991).  

In the June 1996 rating determination, the RO addressed the 
issue of entitlement to service connection for a skin 
condition.  The veteran has identified the skin condition as 
either dermatitis or jungle rot.  In the September 1996 
statement of the case, the RO addressed the issue of service 
connection for dermatitis.  However, the Board must note that 
in a March 1978 determination, the Board denied service 
connection for a skin condition.  Accordingly, the Board will 
address the issue of whether the veteran has submitted new 
and material evidence to reopen this previously denied claim.  

This issue of whether the veteran has presented new and 
material evidence to reopen a claim was not addressed by the 
RO.  However, for reasons noted below, the Board finds that a 
remand of this issue for a determination as to whether the 
veteran has supplied new and material evidence to reopen this 
previously denied claim is not warranted.  The rationale for 
this determination will be explained below.  

Based on recent statements from the veteran, it appears that 
he may be raising additional issues, though this is not 
clear.  The Board may not entertain an application for review 
on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  The RO has not fully adjudicated any other 
issue, the veteran has not clearly raised any additional 
claims, and the Board may not unilaterally take jurisdiction 
of any additional claims.  Nevertheless, the RO should 
request the veteran to clearly indicate what additional 
claims, if any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.  


FINDINGS OF FACT

1.  In March 1978, the veteran's claim of service connection 
for a skin condition was denied because it was found that the 
clinical evidence did not show a continuity of symptomatology 
referable to a skin disease from service discharge to a VA 
examination in October 1975.  

2.  The additional evidence obtained or submitted to reopen 
the veteran's claim since March 1978 includes the veteran's 
statements associating his current skin disability with 
service.  

3.  The additional evidence is either cumulative or redundant 
and, by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to adjudicate fairly the veteran's claim.  

4.  The veteran's claim of entitlement to service connection 
for a skin condition is not meritorious on it's own or 
capable of substantiation.  

5.  The VA has fulfilled it's duty to assist the veteran in 
the development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

6.  The veteran's service-connected PTSD causes a 
considerable industrial impairment.  

7.  The medical evidence of record does not demonstrate that 
the veteran's service-connected PTSD causes deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood, or due to such symptoms as suicidal 
ideation, obsessive rituals, speech that is intermittently 
illogical, obscure, or irrelevant, near continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect in 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  

8.  The medical evidence of record does not demonstrate that 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired or that the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to obtain or 
retain employment.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
of service connection for a skin disorder has not been 
submitted; the veteran's claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The criteria for a 50 percent evaluation for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(a), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from July 
1940 to August 1945.  Although an August 1992 Board remand 
instructed the RO to search for the veteran's service 
personnel file, the VA has not succeeded in obtaining these 
records.  Based on a March 1993 statement from the National 
Personnel Records Center (NPRC) it appears that the veteran's 
service medical records were destroyed in a fire at this 
facility in July 1973.  The record contains documentation 
dated to June 1943 of the veteran's completion of Ranger 
training involving an eight-week course of intensive combat 
training covering all phases of jungle fighting.  The 
veteran's service separation record, which is included in the 
claims file, lists the veteran's principal duties after basic 
training as light artillery cannoneer and heavy machine 
gunner.  

Copies of sick reports and morning reports reveal treatment 
in October 1941.  The veteran was also hospitalized in 
November and December 1941.  However, the medical officer's 
report indicates that the condition treated was not in the 
line of duty and it existed prior to entry into active 
service.  Additional reports indicate sporadic treatment 
during the veteran's active service.  These entries to not 
reflect the reasons for medical treatment, but do show the 
veteran was promptly returned to duty, except in June 1944 
when he apparently was hospitalized.  The records do not 
expressly show the date of his return to duty after his June 
1944 hospitalization.  He was hospitalized again, or 
transferred to another hospital in July 1944.  He was 
returned to his unit in October 1944.  

The veteran filed his initial claim for VA compensation in 
August 1975, almost precisely 30 years after his discharge 
from active service in August 1945.  At that time, the 
veteran noted rashes on his hands in 1942.  No other skin 
condition was noted other than varicose veins in 1958, after 
the veteran's discharge from active service.  He noted a rash 
on his hands and treatment for this condition in an 
Australian field station and in New Guinea in 1942 and 1943.  
He reported no post service treatment for a skin disability.

Of record is a report dated in January 1963 from Public 
Health Service facility listing conditions treated in 1948 
and 1949.  This report contains no reference to a persistent 
skin disability of service origins. 

At the time of the August 1975 claim, the veteran submitted 
an April 1970 statement from a private physician.  This 
report indicates the physician provided the veteran a special 
surgical consultation regarding personal injuries sustained 
in an accident that occurred in February 1970, decades after 
the veteran's discharge from active service.  The report 
addresses the veteran's medical history and makes no 
reference to any chronic skin disability dating from the 
period of active duty. 

At an October 1975 VA examination, the veteran reported a 
skin condition in 1942 and treatment for burns, rashes, and 
nervousness from 1943 to 1944.  In a dermatology examination 
held that month, the examiner noted three plaques on the 
right little finger and an interdigital web since 1975 with a 
history of probable dyshidrotic eczema and skin tags.  The 
diagnosis indicated callosities versus prurigo nodularis of 
the right hand, skin tags and a history of dyshidrosis.  

A review of outpatient treatment records in May and June 1977 
indicates complaints regarding a rash.  Skin examination at 
that time revealed recurrent skin lesions believed to be 
lichen simplex or granuloma annulare.  At this time, no 
health care provider associated the veteran's skin disability 
with his active service.  

In March 1978, the Board denied the veteran's claim of 
entitlement to service connection for a skin condition.  The 
Board specifically found that the clinical evidence did not 
show a continuity of symptomatology referable to a skin 
disease from service discharge to the VA examination in 
October 1975.  

In April 1991, the veteran reported that he had broken out 
with skin lesions in New Guinea in 1944.  He noted having 
these lesions to this time.  It was contended that medical 
records from 1944 to 1991 would show this.  However, a review 
of medical records fails to indicate treatment for a skin 
disorder prior to 1975.  After this date, the veteran 
underwent sporadic treatment for this disability.  

In an April 1991 VA psychiatric evaluation, it was noted that 
the veteran's memory was fair for recent and remote events.  
He was oriented in all spheres and his affect and mood were 
appropriate to his thought content.  The veteran showed no 
evidence of marked depression or psychotic behavior.  It was 
noted that the veteran's spouse had died of cancer and that 
the veteran remarried in 1984.  The veteran was diagnosed 
with PTSD.  The veteran's psychosocial stressors were noted 
to be "mild to moderate."  

In a June 1991 VA psychological evaluation, the veteran 
described dreams consisting of members of his unit being shot 
and of seeing a woman hung by the Japanese.  The veteran was 
able to describe the dreams in vivid, sometimes gruesome, 
detail.  Psychological testing was administered in the form 
of the Minnesota Multiphasic Personality Inventory test.  It 
was found, however, that the test results were not readily 
interpretable because of possible problems such as 
"deliberate exaggeration" of symptoms, limited 
comprehension of the items, or a lack of cooperation in 
taking of the test.  It was noted that the veteran was a poor 
historian and that there remained a number of questions about 
his experiences in World War II and how these experiences 
have affected his current functioning.  

In October 1993, the veteran was hospitalized due to a 
history of flashbacks and nightmares since 1949.  It was 
noted that the veteran did not have any sleep problems 
secondary to nightmares and flashbacks.  At this time, he 
admitted to possible auditory hallucinations ("voices" 
calling his name with no command element).  Recurrent lesions 
of the skin were also noted.  The veteran was diagnosed with 
PTSD.  A Global Assessment of Functioning (GAF) was found to 
be from 65 to 75.  

In May 1995, the Board granted the veteran's claim of 
entitlement to service connection for PTSD.  In a June 1995 
rating determination, the veteran was awarded a 30 percent 
evaluation for PTSD.  

In November 1995, the veteran requested a reevaluation of his 
PTSD.  At this time, the veteran also petitioned to reopen 
his claim of service connection for a skin disorder, claiming 
dermatitis venenata as a skin condition that he acquired 
while in jungle fighting off the South Pacific Islands.  
Outpatient treatment records indicate treatment of the 
veteran's PTSD.  A November 1995 outpatient treatment record 
notes the veteran's intolerance of antidepressants.

In a February 1996 VA medical evaluation, it was noted that 
the veteran was a very poor historian and confused about a 
lot of the information requested.  It was noted the veteran 
had dermatitis of his right and left hands since 1954, a 
decade after his discharge from active service.  Evaluation 
of the hands revealed a bilateral scaly rash with numerous 
hypopigmented lesions on the dorsum of the right wrist. 

In a March 1996 VA psychiatric evaluation, it was noted that 
the regulation of the veteran's PTSD symptomatology had been 
difficult because he had no relief of the symptomatology with 
antidepressants.  It was indicated the veteran has 
participated in sleep programs at the VA Medical Center 
(VAMC) at least three times and had been given a diagnosis of 
sleep apnea by his attending VA physician.  At that time, the 
veteran stated that he had only one-hour of sleep in the last 
three weeks.  However, it was also noted that he was a poor 
historian.  The veteran indicated that his social life 
consists of only his involvement with his spouse and things 
around the house.  It was also noted that the veteran watched 
television, took short walks, and reads, with flashbacks 2 or 
3 times a month.  The veteran's memory was poor for recent 
and remote events.  There were no overt psychotic 
manifestations.  

The veteran was diagnosed with PTSD and sleep apnea on Axis 
I.  The GAF was found to be 45.  The examiner stated that the 
veteran appeared to have deteriorated mentally.  It was noted 
the veteran was obsessed with his World War II experiences 
and dwells on them when allowed to carry the conversation.  
It was noted the veteran was certainly unemployable both for 
physical and emotional reasons.  A social impairment was 
noted.  

In April 1996, the RO attempted to obtain medical records 
cited by the veteran.  Additional medical records were 
obtained.  These records indicate sporadic treatment of the 
veteran's psychiatric disability and of a skin disorder.  A 
review of these medical records indicates no health care 
provider has associated the veteran's skin disability with 
his active service.  Treatment by a private physician in May 
1993 indicates large, erythematous, scaly lesions on the 
right wrist with one lesion being slightly raised.  Treatment 
for this condition is indicated.  In a July 1996 statement, 
one of the veteran's private physicians notes that his 
several medical conditions make him unable to work.  At this 
time, the physician does not indicate which of the veteran's 
numerous difficulties cause his inability to work.  

In June 1997, the veteran provided pictures of himself, dated 
December 1962, which he contended revealed dermatitis 
venenata.  The December 1962 pictures were taken 
approximately 17 years after the veteran's discharge from 
active service.  

In a May 1998 VA psychiatric evaluation, the veteran 
reiterated his previous complaints.  The veteran also 
extensively elaborated about his chronic insomnia.  Extensive 
outpatient psychiatric treatment was also noted.  It was 
noted on the section of the examination titled "POST 
MILITARY HISTORY" that the veteran had a very severe chronic 
venenata dermatitis that he acquired fighting in the jungles 
of New Guinea, affecting different segments of his body, for 
which he has received treatment.  The examiner's reference to 
a skin disability associated with the veteran's active 
service comes directly from a history provided by the veteran 
and proceeds the sections of the examination labeled "MENTAL 
STATUS EXAMINATION" and "DIAGNOSES."

Psychiatric evaluation at that time revealed that the 
veteran's insight and judgment were in the "normal range."  
He was relevant to time, place, and person and his memory was 
rated within normal limits.  His demeanor was appropriate and 
his attitude was friendly and cooperative.  His train of 
thought was coherent and logical.  He appeared somewhat 
depressed and his affect was consistent with this mood.  The 
veteran was diagnosed with PTSD and a depressive disorder.  
Sleep apnea was also noted.  The GAF at that time was found 
to be 52.  

In a statement received at the RO in July 1998, it was noted 
the veteran was treated for jungle rot from 1944 to the 
present.  It was also noted that his VA medical physicians 
were "wrong in all matters concerning me to date."  In an 
April 1999, the veteran noted a series of serious nonservice-
connected disabilities, including a back disability and 
arthritis.  Written argument was obtained by the veteran's 
representatives in March and June 1999.  




II.  Whether New and Material Evidence has been Submitted to 
Reopen the Previously Denied Claim of Service Connection for 
a Skin Disorder

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1998) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In this case, the veteran has supplied no new competent 
medical evidence to support his theory that his current skin 
disorder is the result of his active service.  In this 
regard, the question of whether the veteran currently has a 
skin disorder is not in dispute.  In the Board's March 1978 
determination, it was determined that the veteran did have a 
skin disorder at that time.  However, it was also determined 
that the veteran had failed to provide evidence to indicate 
that he had a skin condition from his discharge from active 
service in August 1945 to his VA examination of October 1975.  
It is important to note that, at that time, the Board did not 
dispute the veteran's contention that he was treated for a 
skin condition during his active service, or that a skin 
disability existed in 1978.  The veteran's service medical 
records have been lost and the veteran appears to have 
engaged in combat with the enemy.  Accordingly, the Board, in 
March 1978, assumed treatment for a skin disorder during the 
veteran's active service.  However, as noted by the Board in 
March 1978, the veteran has failed to provide any medical 
evidence to support the determination that the skin condition 
noted in a VA examination in October 1975 is, in any way, 
shape, or form, related to a skin condition noted and treated 
during the veteran's active service approximately 30 years 
earlier.  The record at that time contained no medical 
documentation of a skin disability for decades post service, 
and the veteran did not even report that he had ever received 
treatment for a skin disorder for decades post service.  
Medical histories recorded in 1963 and 1970 were negative for 
current complaints or statements of medical history 
indicating the existence of any skin disability post service.   

Under Justus, the credibility of the veteran's contention 
that he has been treated for a skin disorder since his 
discharge from active service is to be presumed for purposes 
of determining whether new and material evidence has been 
submitted.  The Court has made clear, however, that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived by specialized medical 
knowledge, skill, expertise, training or education.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).  As the Court has stated, "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered by the Board."  Hyder v. Derwinski, 1 Vet. 
App. 221, 222 (1991).

The veteran is not competent to associate his current skin 
disorder with treatment for a skin disorder made over 50 
years ago.  Moreover, the veteran's lay arguments that his 
current skin disability is related to his service are merely 
cumulative to evidence of record in March 1978.  Thus, they 
are not new.  

The recently obtained medical evidence regarding treatment of 
the veteran's skin disorder is likewise fundamentally 
cumulative.  It only serves to show what was known in 1978: 
That the veteran had developed a skin disorder decades after 
his active service.  Consequently, the medical evidence is 
not "new" and cannot constitute "new and material 
evidence."  

The Board has taken into consideration a statement of the VA 
psychiatrist in May 1998 that the veteran suffers from a very 
severe, chronic, venenata dermatitis that he acquired 
fighting in the jungles of New Guinea.  However, as clearly 
indicated within this report, the statement is based purely 
on history as provided by the veteran and recorded only as 
medical history.  As stated by the Court in LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit v. Brown, 5 Vet. App. 91 (1993) requirement.  Thus, 
such evidence cannot enjoy the presumption of truthfulness 
accorded by Justus, 3 Vet. App. at 513 (as to determinations 
of whether evidence is "new and material" for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a mere transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore, 8 Vet. App. at 409.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Thus, the statement of the VA 
psychiatrist will not supply the evidence required to find 
new and material evidence warranting the reopening of his 
claim.

In making this determination, the Board has noted that the RO 
has adjudicated this claim on its merits.  However, unless 
the veteran provides new and material evidence to reopen the 
claim, the Board is bound by an expressed statutory mandate 
not to consider the merits of the case.  Barnett v. Brown, 
83rd F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  Thus, unless, and until, the 
veteran provides new and material evidence to provide a basis 
to reopen his claim, the Board may not unilaterally 
adjudicate the merits of the claim denied by the Board many 
years ago.  

In light of the fact that the RO failed to adjudicate this 
issue, the Board has considered whether to remand this case 
to the RO in order to allow the RO to adjudicate whether new 
and material evidence has been presented.  However, as noted 
above, under the Elkins test, if new and material evidence 
has been presented, immediately upon reopening the claim, the 
Board would be required to determine, whether, based upon all 
the evidence of record in support of the claim, the claim (as 
reopened) is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Based on a review of both the evidence cited above and the 
Court's determination in Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992), it must be found that 
this claim is clearly not well grounded under the Court's 
determination in Caluza. In this case, while there is clear 
evidence that the veteran currently has a skin disability and 
(based on the destroyed records) the Board has assumed that 
the veteran was treated for a skin disability during his 
active service, there is nevertheless absolutely no competent 
evidence which associates the veteran's current skin disorder 
with the skin disorder treated during the veteran's active 
service in World War II.  Simply stated, the veteran has 
provided absolutely no medical evidence to support his 
conclusion that his current skin disorder is the result of a 
disability treated more than 50 years ago.  While the veteran 
is competent to report the presence of visible manifestations 
of a disorder, he is not competent to link those 
manifestations with a disability that is itself not 
susceptible to lay "diagnosis."  The nature of a skin 
disability is clearly a matter requiring medical expertise to 
diagnosis, and thus the veteran is not competent to provide 
the necessary causal link by his lay assertions of continuity 
of symptomatology because he can not link the manifestations 
to an underlying disability.  Savage, supra.  Accordingly, if 
the Board were to adjudicate this claim on the merits, it 
would be forced to conclude that this claim is not well 
grounded under the Court's determination in Caluza.  In light 
of this determination, a remand to the RO in order for the RO 
to determine whether new and material evidence has been 
submitted to reopen this claim is unwarranted.  Simply 
stated, the RO has given more consideration to this claim 
than was required.  Accordingly, it would serve no purpose to 
remand this issue to the RO for additional development where 
none is required.  Consequently, the Board finds that the 
veteran has not  been prejudiced by a determination that he 
has not submitted new and material evidence which would 
reopening of the claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

III.  Entitlement to an Increased Evaluation
 for the Service-Connected PTSD

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his 
service-connected PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran has not identified any 
additional medical information which the RO has not made an 
attempt to obtain.  Outpatient treatment records and 
hospitalization reports have been obtained and the RO has 
undergone extensive development of this claim, including, but 
not limited to, repeated VA examinations.  Based on the 
action of the RO, the Board finds that the VA has fulfilled 
its duty to assist mandated by 38 U.S.C.A. § 7105(a).  
Accordingly, the Board may proceed with the adjudication of 
the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1998), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate the 
veteran's psychiatric disability in light of both the new and 
old rating criteria. 

In evaluating the veteran's condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with the case at this time.  In this 
regard, it is important to note that within the supplemental 
statement of the case of April 1997, the RO cited to both the 
new and old rating criteria.  Accordingly, there is no 
prejudice to the veteran in the Board proceeding with the 
evaluation of this claim at this time.  See Bernard, 4 Vet. 
App. at 394.  

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (1998), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1998).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1997).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

In evaluating the veteran's service-connected psychiatric 
disability, the Board is aware that it appears that the 
veteran is suffering from an organic psychiatric disability 
other than PTSD.  The veteran is service connected, however, 
solely for the psychiatric disability associated with his 
active service.  While the veteran's GAF scores indicate 
moderate symptoms associated with PTSD, they do not indicate 
the degree to which the veteran's difficulties with his 
nonservice-connected disorders affect his ability to 
function.  In resolving the ultimate issue, the Board is 
mindful that the doctrine of reasonable doubt.  The Court has 
written: 

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making this determination, the Board has taken 
consideration of the fact that when evaluating a disability 
any reasonable doubt regarding the degree of disability is 
resolved in the favor of the claimant.  38 C.F.R. § 4.3 
(1998).  Further, if there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the rating 
criteria. 

The most favorable evidence in support of the claim for 
increase is the March 1996 VA examination that resulted in 
Axis I diagnoses of both PTSD and sleep apnea.  The GAF was 
reported to be 45.  The Court has addressed the importance of 
GAF scores.  See, i.e., Richard v.  Brown, 9 Vet. App. 266, 
267-8 (1996) (where the GAF was 50 (actually the range from 
41 to 50) and said to be reflective of a serious impairment 
under the diagnostic criteria).  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the Court recognized the importance of 
the GAF score and the interpretations of the score.  In light 
of the embracing of the GAF scale, its definition, and the 
use of the 4th edition of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM IV) in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.  

A GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM IV, at page 32.  During 
hospitalization in late 1993, the only pertinent diagnosis 
was PTSD and the GAF was reported to be between 65 to 75.  On 
the VA examination in May 1998 diagnoses were PTSD and 
depression and the GAF was 52.  DSM IV equates a score of 52 
with moderate symptoms, which is consistent with comments by 
the examiners regarding the veteran's disability.  The Court 
has noted that a 55-60 score indicates "moderate difficulty 
in social, occupational, or school functioning."  Carpenter, 
8 Vet. App. at 242.  A score of 65 to 75 falls between the 
range of 61 to 70, indicative of some mild symptoms, and a 
score of 71 to 80, indicative of a situation where, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors.  DSM IV at 32.

In light of the above, the Board finds that less weight 
should be attached to the 1996 evaluation as it did not 
distinguish between the service connected PTSD and the 
nonservice connected sleep apnea.  On the other hand, the 
Board finds that the findings and GAF scores in 1993 and 1998 
are entitled to more weight as they are more clearly 
indicative of the impairment produced by the service 
connected PTSD.  Of these two reports, the Board finds the 
most recent is entitled to the greatest probative weight as 
it best represents the state of current disability.  
Therefore, the Board finds that under the old diagnostic 
criteria the veteran is entitled to a 50 percent evaluation 
under 38 C.F.R. § 4.132, Diagnostic Code 9209 (effective 
prior to November 7, 1996).  In making this determination, 
the Board has not only considered the benefit of the doubt 
doctrine, but the difficulties associated with clearly 
distinguishing between a "definite" and "considerable" 
psychiatric disability.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

The Board has also considered whether the veteran meets the 
requirements of a 70 percent disability evaluation for his 
service-connected PTSD disability under either the old or new 
diagnostic criteria.  Based on a review of the medical 
evidence of record, the Board finds that neither the VA 
evaluations nor the evidence supplied by the veteran's health 
care providers would support the conclusion that the veteran 
suffers from suicidal ideation, obsessive rituals that would 
interfere with routine activities, intermittently illogical 
speech, near continuous panic or depression affecting the 
ability to function, spatial disorientation, neglect of 
personal appearance, or an inability to establish and 
maintain effective relationships.  Thus, he would not meet 
the 70 percent evaluation under the new diagnostic criteria.  
Further, there is no evidence to support the conclusion that 
the veteran suffers from a severe industrial impairment 
caused by his service-connected psychiatric disability.  A 
GAF score of 45 has been indicated in a VA examination in 
1996 (indicating serious symptoms such as suicidal ideation, 
severe obsessive rituals, or a serious impairment in social, 
occupational, or school functioning).  That score, however, 
did not distinguish between the effects of the service-
connected PTSD and the nonservice connected sleep apnea.  The 
Board finds that the most recent VA examination is entitled 
to the greater probative weight on this issue as it better 
reflects the current state of disability.  The GAF score of 
45 must be considered in light of the VA hospitalization 
report that provided a 65 to 75 GAF score indicting a far 
less serious psychiatric disability.  Based on these medical 
reports, the Board believes that the veteran would not be 
entitled to a 70 percent evaluation under the old diagnostic 
criteria.  

In making this determination, the Board has considered all 
outpatient treatment records, VA evaluations, and medical 
opinions supplied by the veteran in support of his claim.  
While the veteran's health care providers have noted that the 
veteran is unable to work, they do no associate this fact to 
the veteran's PTSD, as opposed to the combined effects of 
service connected and nonservice connected disabilities.  
While the veteran has had difficulties, these difficulties, 
almost without exception, result from post service problems 
not associated with the veteran's period of active duty.  For 
example, while the veteran has insomnia, no health care 
provider has associated the veteran's insomnia with his 
active service.  

The Board has considered whether to remand this case in order 
to successfully differentiate the veteran's service-connected 
PTSD from any other psychiatric disorder that may be present.  
However, in light of the veteran's age and the difficulties 
he appears to have with accurately relating his symptoms and 
history, the Board finds that such a delay in the full 
adjudication of the veteran's claim is unwarranted.  Further 
evaluation of the veteran's psychiatric disability may lead 
to the conclusion that his PTSD evaluation should be reduced.  
However, in making this determination, based on the evidence 
cited above, the Board has taken into consideration the fact 
that when evaluating a disability any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the claimant.  Without taking into consideration the doctrine 
of reasonable doubt, the veteran would not have been afforded 
a 50 percent evaluation for his service-connected PTSD.  The 
GAF scores and a review of the veteran's medical evaluations 
as a whole support the determination that he is not entitled 
to a 70 percent evaluation for his service-connected PTSD.  
Accordingly, an increased evaluation to 70 percent is not 
warranted.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

While there is evidence which supports the veteran's claim at 
different periods of time during the appeal period, the Board 
has found, for the reasons noted above, that the evidence in 
support of a determination that the veteran suffers from a 
70 percent evaluation caused from his service-connected PTSD 
is entitled to limited probative weight.  The more probative 
evidence, which includes several medical opinions, supports 
the conclusion that there is no actual variance in the 
severity of the service-connected psychiatric disability 
during the appealed period, or if there was variance, it 
would best support a lower rating for an earlier period.  
Accordingly, the Board does not find evidence that the 
disability evaluation should be increased for any separate 
period based on the facts found during the appealed period.  
The evidence of record from the day the veteran filed his 
claim to the present supports a conclusion that he is not 
entitled to increased compensation beyond 50 percent during 
any time within the appealed period.  The RO reviewed all the 
evidence during the period and did not limit its 
consideration to only the "current" evidence of disability.  
Therefore, the Board concludes that the RO's adjudication has 
met the substantive concerns articulated in Fenderson, and 
the veteran was properly notified of the basis of the 
determinations by the RO.  There is no basis to return this 
matter to the RO for a recharacterization of the issue.  

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether not they have 
been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding the veteran's service-connected disability.  In 
addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-96 
(August 16, 1996), 61 Fed.Reg. 66749 (1996).  Based on a 
review of the current evidence of record, the Board finds 
that the record has not raised the issue of extraschedular 
entitlement under § 3.321(b)(1).  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disability influence 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.



ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for a 
skin disorder, including dermatitis, remains denied.  

Entitlement to an increased evaluation for the veteran's 
service-connected PTSD to 50 percent is granted.  





		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

